Elliott, J.
— The evidence which the trial court accepted as trustworthy shows that the appellant purchased a marble shop and executed in payment the promissory note upon which the appellees' complaint is founded. It also appears that she executed the note as principal, and that her husband executed it as surety. We can not weigh the evidence for the purpose of determining whether the trial court was right in its decision upon the facts, but, as the finding is supported by some evidence, we must accept the conclusions of the court as to the facts proved, so that nothing remains for us to do except to ascertain whether the trial court ruled the law correctly. That the law was correctly ruled there can be no doubt. A married woman may purchase property for herself, or, indeed, for another, and bind herself by the execution of a promissory note in payment for the property purchased by her. Chandler v. Spencer, 109 Ind. 553; Young v. McFadden, ante, p. 254.
Judgment affirmed.